ORDER
PER CURIAM.
Victor Mattison appeals from the trial court’s judgment denying his Petition in Equity to Set Aside Sheriffs Sale. We *199have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in refusing to set aside the sheriffs sale. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).